95 N.Y.2d 848 (2000)
In the Matter of JOSE J. SANTIAGO, Respondent,
v.
WILLIAM H. BRISTOL, as Monroe County Court Judge, Respondent.
WOKR-TV et al., Intervenors-Appellants; HOWARD R. RELIN, as Monroe County District Attorney, et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Submitted June 12, 2000.
Decided July 6, 2000.
Motion for leave to appeal denied. The Court of Appeals restates the rule that denial of a motion for leave to appeal is not equivalent to an affirmance and has no precedential value (see, e.g., Matter of Marchant v Mead-Morrison Mfg. Co., 252 NY 284, 297-298).